 



EXHIBIT 10(m)

LINCOLN ELECTRIC HOLDINGS, INC.
NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PLAN

(AS AMENDED, RESTATED AND RENAMED EFFECTIVE JANUARY 1, 2004)

 



--------------------------------------------------------------------------------



 



THE LINCOLN ELECTRIC HOLDINGS, INC.
NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PLAN

(AS AMENDED, RESTATED AND RENAMED EFFECTIVE JANUARY 1, 2004)



ARTICLE I. PURPOSE

                    The Lincoln Electric Company Non-Employee Directors’
Compensation Plan (the “Original Plan”) was established by The Lincoln Electric
Company effective as of May 24, 1995 to allow directors of the Corporation to
defer a portion of their Directors’ Fees. As of June 2, 1998, the date of the
reorganization of The Lincoln Electric Company, the name of the Original Plan
was changed to the Lincoln Electric Holdings, Inc. Non-Employee Directors’
Deferred Compensation Plan. Effective as of the Effective Date of this Plan,
this LINCOLN ELECTRIC HOLDINGS, INC. NON-EMPLOYEE DIRECTORS’ DEFERRED
COMPENSATION PLAN (the “Plan”) is hereby amended and restated.

                    It is intended that the Plan will aid in attracting and
retaining Directors of exceptional ability by providing this benefit. The terms
and conditions of the Plan are set forth below.



ARTICLE II. DEFINITIONS AND CONSTRUCTION



                    Section 2.1. Definitions. Whenever the following terms are
used in this Plan they shall have the meanings specified below unless the
context clearly indicates to the contrary:

     (a) “Account”: The bookkeeping account maintained for each Director showing
his or her interest under the Plan.

     (b) “Accounting Date”: December 31 of each year and the last day of any
calendar quarter in which a Director’s Settlement Date occurs.

     (c) “Accounting Period”: The period beginning on the day immediately
following an Accounting Date and ending on the next following Accounting Date.

     (d) “Administrator”: The committee established pursuant to the provisions
of Section 7.1.

     (e) “Annual Retainer”: The annual cash retainer earned by a Director for
services as a Director of the Corporation.

     (f) “Beneficiary”: The person or persons (natural or otherwise), within the
meaning of Section 6.5, who are entitled to receive distribution of the
Director’s Account balance in the event of the Director’s death.

     (g) “Board”: The Board of Directors of the Corporation.

     (h) “Committee”: The Compensation Committee of the Board.

 



--------------------------------------------------------------------------------



 



     (i) “Corporation”: Lincoln Electric Holdings, Inc., an Ohio corporation or
any successor or successors thereto.

     (j) “Deferral Commitment”: An agreement by a Director to have a specified
percentage or dollar amount of his or her Fees deferred under the Plan for a
specified period in the future.

     (k) “Deferral Period”: Means the Plan Year for which a Director has elected
to defer a portion of his or her Fees.

     (l) “Director”: An individual duly elected or chosen as a director of the
Corporation who is not also an employee of the Corporation or its subsidiaries.

     (m) “Effective Date”: May 24, 1995.

     (n) “Fees”: The Annual Retainer and Other Compensation.

     (o) “Investment Funds”: Has the meaning set forth in Section 5.3.

     (p) “Investment Request”: An investment preference request filed by a
Director which (i) shall apply with respect to contributions credited to the
Director’s Account until the timely filing of a subsequent Investment Request
and (ii) shall determine the manner in which such credited contributions shall
be initially allocated by the Director among the various Investment Funds within
the Plan. A subsequent Investment Request may be submitted in writing by the
Director. Such Investment Request will be effective on the first business day of
the next calendar month following receipt by the Administrator of such
Investment Request.

     (q) “Investment Re-Allocation Request”: An investment preference request
filed by a Director which shall re-direct the manner in which earlier credited
amounts to a Director’s Account, as well as any appreciation (or depreciation)
to-date, are invested within the deemed Investment Funds available in the Plan.
An Investment Re-Allocation Request may be submitted in writing by the Director.
Such Investment Re-Allocation Request will be effective on the first business
day of the next calendar month with respect to the balance of the Director’s
Account following receipt by the Administrator of such Investment Re-Allocation
Request.

     (r) “Other Compensation”: The meeting and other cash fees earned by a
Director for services as a Director of the Corporation, other than the Annual
Retainer.

     (s) “Participation Agreement”: The Agreement submitted by a Director to the
Administrator with respect to one or more Deferral Commitments.

     (t) “Plan”: The Plan set forth in this instrument as it may, from time to
time, be amended.

2



--------------------------------------------------------------------------------



 



     (u) “Plan Year”: The 12-month period beginning January 1 through
December 31; provided that the first plan year began on May 24, 1995 and ended
on December 31, 1995.

     (v) “Settlement Date”: The date on which a Director terminates as a
Director. Settlement Date may also include with respect to any Deferral Period
the date for distribution of all of the amounts deferred during such Deferral
Period selected by a Director in a Participation Agreement that is prior to or
subsequent to termination as a Director.

     (w) “Trust”: The meaning set forth in Section 5.2



                    Section 2.2. Construction. The masculine or feminine gender,
where appearing in the Plan, shall be deemed to include the opposite gender, and
the singular may include the plural, unless the context clearly indicates to the
contrary. The words “hereof,” “herein,” “hereunder,” and other similar compounds
of the word “here” shall mean and refer to the entire Plan, and not to any
particular provision or Section.



ARTICLE III. PARTICIPATION AND DEFERRALS



                    Section 3.1. Eligibility and Participation.

     (a) Eligibility. Eligibility to participate in the Plan for any Deferral
Period is limited to Directors.

     (b) Participation. A Director may elect to participate in the Plan with
respect to any Deferral Period by submitting a Participation Agreement to the
Administrator by the last business day immediately preceding the applicable
Deferral Period.

     (c) Initial Year of Participation. In the event that an individual first
becomes a Director during a Deferral Period and wishes to elect a Deferral
Commitment with respect to the Fees earned by and payable to the individual
during such Deferral Period, and with respect to the first Plan Year, a
Participation Agreement must be submitted to the Administrator no later than
30 days following such individual’s becoming a Director, or following the
beginning of such Plan Year, respectively. Any Deferral Commitment elected in
such Participation Agreement shall be effective only with regard to Fees earned
following the submission of the Participation Agreement to the Administrator. If
a Director does not submit a Participation Agreement within such period of time,
such individual will not be eligible to participate in the Plan until the first
day of a Deferral Period subsequent to the Deferral Period in which the
individual became a Director.

     (d) Termination of Participation. Participation in the Plan shall continue
as long as the Director is eligible to receive benefits under the Plan.



                    Section 3.2. Amount of Deferral. With respect to each Plan
Year, a Director may elect to defer a specified dollar amount or percentage of
his or her Fees. For the first Plan Year, a Director may elect to defer all or
any portion of his or her Fees earned or payable after the later of the
effective date of the Participation Agreement or the date of filing the
Participation

3



--------------------------------------------------------------------------------



 



Agreement with the Administrator. A Director may change the dollar amount or
percentage of his or her Fees to be deferred by filing a written notice thereof
with the Administrator. Any such change shall be effective as of the first day
of the Plan Year immediately succeeding the Plan Year in which such notice is
filed with the Administrator.



                    Section 3.3. Modification of Deferral Commitments. A
Deferral Commitment shall be irrevocable with respect to the Deferral Period for
which it is made, except that the Administrator may, in its sole discretion,
permit a Director to terminate prospectively any Deferral Commitment for a
Deferral Period. If a Director terminates a Deferral Commitment during a
Deferral Period, such Director will not be permitted to enter into a new
Deferral Commitment until the following Deferral Period.



ARTICLE IV. DIRECTORS’ ACCOUNTS



                    Section 4.1. Establishment of Accounts. The Corporation,
through its accounting records, shall establish an Account for each Director who
elects to participate in the Plan. In addition, the Corporation may establish
one or more subaccounts of a Director’s Account, if the Corporation determines
that such subaccounts are necessary or appropriate in administering the Plan.



                    Section 4.2. Crediting of Deferred Fees. A Director’s Fees
that are deferred pursuant to a Deferral Commitment shall be credited to the
Director’s Account within 30 days following the date the corresponding
non-deferred portion of his or her Fees would have been paid to the Director.
Any withholding of taxes or other amounts with respect to any deferred Fees that
is required by state, federal or local law shall be withheld from the Director’s
non-deferred Fees, or if none, then the Director’s Deferred Commitment shall be
reduced by the amount of such withholding.



                    Section 4.3. Determination of Accounts.

     (a) Determination of Accounts. The amount credited to each Director’s
Account as of a particular date shall equal the deemed balance of such Account
as of such date. The balance in the Account shall equal the amount credited
pursuant to Section 4.2, and shall be adjusted in the manner provided in
Section 4.4.

     (b) Accounting. The Corporation, through its accounting records, shall
maintain a separate and distinct record of the amount in each Account as
adjusted to reflect income, gains, losses, withdrawals and distributions.



                    Section 4.4. Adjustments to Accounts.

     (a) Each Director’s Account shall be debited with the amount of any
distributions under the Plan to or on behalf of the Director or, in the event of
his or her death, his or her Beneficiary during the Accounting Period ending on
such Accounting Date.

     (b) The Director’s Account shall next be credited or debited, as the case
may be, on a daily basis with the performance of each deemed Investment Fund
based on the

4



--------------------------------------------------------------------------------



 



manner in which the balance of such Director’s Account has been allocated among
the deemed Investment Funds provided for in Article V. The performance of each
deemed Investment Fund (either positive or negative) will be determined by the
Administrator, in its sole discretion.

     (c) Earnings on any amounts deemed to have been invested in any deemed
Investment Fund will be deemed to have been reinvested as the Committee so
determines.



                    Section 4.5. Statement of Accounts. As soon as practicable
after the end of each Plan Year, a statement shall be furnished to each Director
or, in the event of his or her death, to his or her Beneficiary showing the
status of his or her Account as of the end of the Plan Year, any changes in his
or her Account since the end of the immediately preceding Plan Year, and such
other information as the Administrator shall determine.



                    Section 4.6. Vesting of Accounts. Subject to Section 5.1,
each Director shall at all times have a nonforfeitable interest in his or her
Account balance.



ARTICLE V. FINANCING OF BENEFITS



                    Section 5.1. Financing of Benefits. Benefits payable under
the Plan to a Director or, in the event of his or her death, to his or her
Beneficiary shall be paid by the Corporation from its general assets. The
payment of benefits under the Plan represents an unfunded, unsecured obligation
of the Corporation. Notwithstanding the fact that the Directors’ Accounts may be
adjusted by an amount that is measured by reference to the performance of any
deemed Investment Funds as provided in Section 5.3, no person entitled to
payment under the Plan shall have any claim, right, security interest or other
interest in any fund, trust, account, insurance contract or asset of the
Corporation which may be responsible for such payment.



                    Section 5.2. Security for Benefits. Notwithstanding the
provisions of Section 5.1, nothing in this Plan shall preclude the Corporation
from setting aside amounts in trust (the “Trust”) pursuant to one or more trust
agreements between a trustee and the Corporation. However, no Director or
Beneficiary shall have any security interest or claim in any assets or property
of the Corporation or the Trust and all funds contained in the Trust shall
remain subject to the claims of the Corporation’s general creditors.



                    Section 5.3. Deemed Investments. The Committee may designate
one or more separate investment funds or vehicles or measures for crediting
earnings, including, without limitation, certificates of deposit, mutual funds,
money market accounts or funds, limited partnerships, or debt or equity
securities, including equity securities of the Corporation (measured by market
value, book value or any formula selected by the Committee), in which the amount
credited to a Director’s Account will be deemed to be invested (collectively,
the “Investment Funds”). An Investment Request or Investment Re-Allocation
Request will advise the Administrator as to the Director’s preference with
respect to Investment Funds for all or some portion of the amounts credited to a
Director’s Account in specified multiples of one percent (1%).

5



--------------------------------------------------------------------------------



 



                    Section 5.4. Change of Investment Request Election.

     (a) A Director may change his or her Investment Request prospectively as of
the first business day of any calendar month by giving the Administrator prior
written notice by filing an Investment Request, with respect to contributions
subsequently credited to a Director’s Account.

     (b) A Director may change his or her Investment Re-Allocation Request
prospectively as of the first business day of any calendar month by giving the
Administrator prior written notice by filing an Investment Re-Allocation
Request, with respect to all or a portion of the Director’s Account.

     (c) The Administrator may, but is under no obligation to, deem the amounts
credited to a Director’s Account to be invested in accordance with the
Investment Request or Investment Re-Allocation Request made by the Director, or
the Committee may, instead, in its sole discretion, deem such Account to be
invested in any deemed Investment Funds selected by the Committee.

     (d) Notwithstanding any provision of the Plan to the contrary:



  (i)   The Administrator, in its sole and absolute discretion (but subject to
the requirements of applicable law) may temporarily suspend, in whole or in
part, certain Plan transactions, including without limitation, the right to
change investment preference allocation elections and/or the right to receive a
distribution or withdrawal from a Director’s Account in the event of any
conversion, change in recordkeepers, change in Investment Funds and/or Plan
merger, spin-off or similar corporate change.     (ii)   In the event of a
change in Investment Funds and/or a Plan merger, spin-off or similar corporate
change, the Administrator, in its sole and absolute discretion may decide to map
investments from a Director’s prior investment preference allocation elections
to the then available Investment Funds under the Plan. In the event that
investments are mapped in this manner, the Director will be permitted to
reallocate funds among the Investment Funds (in accordance with Section 5.4)
after the suspension period described in Section 5.4(d)(i), if any, has ended.



ARTICLE VI. DISTRIBUTION OF BENEFITS



                    Section 6.1. Settlement Date. A Director or, in the event of
his or her death, his or her Beneficiary will be entitled to distribution of the
balance of his or her Account, as provided in this Article VI, following his or
her Settlement Date or Dates.



                    Section 6.2. Amount to Be Distributed. The amount to which a
Director or, in the event of his or her death, his or her Beneficiary is
entitled in accordance with the following

6



--------------------------------------------------------------------------------



 



provisions of this Article shall be based on the Director’s adjusted account
balance determined as of the Accounting Date coincident with or next following
his or her Settlement Date or Dates.



                    Section 6.3. In-Service Distribution. A Director may elect
to receive an in-service distribution of his or her deferred Fees for any
Deferral Period in a single lump sum payment on a date which is at least two
years after the end of such Deferral Period. A Director’s election of an
in-service distribution shall be filed in writing with the Administrator at the
same time as is filed his or her election to participate as provided in
Section 3.1. Any benefits paid to the Director as an in-service distribution
shall reduce the Director’s Account.



                    Section 6.4. Form of Distribution.

     (a) As soon as practicable after the end of the Accounting Period in which
a Director’s Settlement Date occurs, but in no event later than thirty (30) days
following the end of such Accounting Period, the Corporation shall commence
distribution or cause distribution to be commenced, to the Director or, in the
event of his or her death, to his or her Beneficiary, of the balance of the
Director’s Account, as determined under Section 6.2, under one of the forms
provided in this Section. Notwithstanding the foregoing, if elected by the
Director, the distribution of the balance of the Director’s Account may commence
at the beginning of the second calendar year commencing after his or her
Settlement Date.

     (b) Distribution of a Director’s Account following his or her termination
as a Director shall be made in one of the following forms as elected by the
Director:



  (i)   by payment in cash in five (5) annual installments; or     (ii)   by
payment in cash in ten (10) annual installments; or     (iii)   by payment in
cash in fifteen (15) annual installments; or     (iv)   by payment in cash in a
single lump sum;

provided, however, that in the event of a Director’s death, if the balance in
his or her Account is then less than $35,000, such balance shall be distributed
in a single lump sum payment.

     (c) The Director’s election of the form of distribution shall be made by
written notice filed with the Administrator at least six (6) months prior to the
Director’s voluntary termination as a Director. Any such election may be changed
by the Director at any time and from time to time without the consent of any
other person by filing a later signed written election with the Administrator;
provided that any election made less than six (6) months prior to the Director’s
voluntary termination as a Director shall not be valid, and in such case payment
shall be made in accordance with the Director’s prior election.

     (d) The amount of each installment shall be equal to the quotient obtained
by dividing the Director’s Account balance as of the date of such installment
payment by the

7



--------------------------------------------------------------------------------



 



number of installment payments remaining to be made to or in respect of such
Director at the time of calculation.

     (e) If a Director fails to make an election in a timely manner as provided
in this Section 6.4, distribution shall be made in cash in a lump sum.



                    Section 6.5. Beneficiary Designation. As used in the Plan
the term “Beneficiary” means:

     (a) The last person designated as Beneficiary by the Director in a written
notice on a form prescribed by the Administrator;

     (b) If there is no designated Beneficiary or if the person so designated
shall not survive the Director, such Director’s spouse; or

     (c) If no such designated Beneficiary and no such spouse is living upon the
death of a Director, or if all such persons die prior to the full distribution
of the Director’s Account balance, then the legal representative of the last
survivor of the Director and such persons, or, if the Administrator shall not
receive notice of the appointment of any such legal representative within one
year after such death, the heirs-at-law of such survivor (in the proportions in
which they would inherit his or her intestate personal property) shall be the
Beneficiaries to whom the then remaining balance of the Director’s Account shall
be distributed.

Any Beneficiary designation may be changed from time to time by like notice
similarly delivered. No notice given under this Section shall be effective
unless and until the Administrator actually receives such notice.



                    Section 6.6. Facility of Payment. Whenever and as often as
any Director or his or her Beneficiary entitled to payments hereunder shall be
under a legal disability or, in the sole judgment of the Administrator, shall
otherwise be unable to apply such payments to his or her own best interests and
advantage, the Administrator in the exercise of its discretion may direct all or
any portion of such payments to be made in any one or more of the following
ways: (i) directly to him; (ii) to his or her legal guardian or conservator; or
(iii) to his or her spouse or to any other person, to be expended for his or her
benefit; and the decision of the Administrator, shall in each case be final and
binding upon all persons in interest.



                    Section 6.7. Special Distributions. Notwithstanding any
other provision of this Article VI, a Director, whether or not currently
receiving a distribution, may elect to receive a lump sum distribution of all or
a portion of the remaining balance of his or her Account if (and only if) the
amount in such Account subject to such distribution is reduced by ten percent
(10%). Any distribution made pursuant to such an election shall be made within
thirty (30) days of the date such election is submitted to the Administrator.
The remaining ten percent (10%) of the portion of the electing Director’s
Account subject to such distribution shall be forfeited.

8



--------------------------------------------------------------------------------



 



ARTICLE VII. ADMINISTRATION, AMENDMENT AND TERMINATION



                    Section 7.1. Administration. The Plan shall be administered
by an Administrator consisting of one or more persons who shall be appointed by
and serve at the pleasure of the Board. The Administrator shall have such powers
as may be necessary to discharge its duties hereunder, including, but not by way
of limitation, to construe and interpret the Plan and determine the amount and
time of payment of any benefits hereunder. The Administrator may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit, and may from time to time consult with legal counsel who may be counsel to
the Corporation. The Administrator shall have no power to add to, subtract from
or modify any of the terms of the Plan, or to change or add to any benefits
provided under the Plan, or to waive or fail to apply any requirements of
eligibility for a benefit under the Plan. No member of the Administrator shall
act in respect of his or her own Account. All decisions and determinations by
the Administrator shall be final and binding on all parties. All decisions of
the Administrator shall be made by the vote of the majority, including actions
in writing taken without a meeting. All elections, notices and directions under
the Plan by a Director shall be made on such forms as the Administrator shall
prescribe.



                    Section 7.2. Amendment, Termination and Withdrawal. The Plan
may be amended from time to time or may be terminated at any time by the Board.
No amendment or termination of the Plan, however, may adversely affect the
amount or timing of payment of any person’s benefits accrued under the Plan to
the date of amendment or termination without such person’s written consent.



                    Section 7.3. Successors. The Corporation shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and/or
assets of the Corporation expressly to assume and to agree to perform this Plan
in the same manner and to the same extent the Corporation would be required to
perform if no such succession had taken place. This Plan shall be binding upon
and inure to the benefit of the Corporation and any successor of or to the
Corporation, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business and/or assets of the
Corporation whether by sale, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Corporation” for the
purposes of this Plan), and the heirs, beneficiaries, executors and
administrators of each Director.



                    Section 7.4. Expenses. All expenses of the Plan shall be
paid by the Corporation from funds other than those deemed Investment Funds as
provided in Section 5.3, except that brokerage commissions and other transaction
fees and expenses relating to the investment of deemed assets and investment
fees attributable to commingled investment of such assets shall be paid from or
charged to such assets or earnings thereon.



ARTICLE VIII. MISCELLANEOUS



                    Section 8.1. No Continuing Right as Director. Neither the
adoption or operation of this Plan, nor any document describing or referring to
this Plan, or any part thereof, shall confer upon any Director any right to
continue as a Director of the Corporation or any subsidiary of the Corporation.

9



--------------------------------------------------------------------------------



 



                    Section 8.2. Applicable Law. All questions arising in
respect of the Plan, including those pertaining to its validity, interpretation
and administration, shall be governed, controlled and determined in accordance
with the applicable provisions of federal law and, to the extent not preempted
by federal law, the internal substantive laws of the State of Ohio.



                    Section 8.3. Interests Not Transferable. No person shall
have any right to commute, encumber, pledge or dispose of any interest herein or
right to receive payments hereunder, nor shall such interests or payments be
subject to seizure, attachment or garnishment for the payments of any debts,
judgments, alimony or separate maintenance obligations or be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise, all
payments and rights hereunder being expressly declared to be nonassignable and
nontransferable.



                    Section 8.4. Severability. Each section, subsection and
lesser section of this Plan constitutes a separate and distinct undertaking,
covenant and/or provision hereof. Whenever possible, each provision of this Plan
shall be interpreted in such manner as to be effective and valid under
applicable law. In the event that any provision of this Plan shall finally be
determined to be unlawful, such provision shall be deemed severed from this
Plan, but every other provision of this Plan shall remain in full force and
effect, and in substitution for any such provision held unlawful, there shall be
substituted a provision of similar import reflecting the original intention of
the parties hereto to the extent permissible under law.



                    Section 8.5. Withholding of Taxes. The Corporation may
withhold or cause to be withheld from any amounts payable under this Plan all
federal, state, local and other taxes as shall be legally required.

                    IN WITNESS WHEREOF, Lincoln Electric Holdings, Inc. has
caused this amendment and restatement of the Lincoln Electric Holdings, Inc.
Non-Employee Directors’ Deferred Compensation Plan to be executed in its name as
of January 1, 2004.

         
 
  LINCOLN ELECTRIC HOLDINGS, INC.
 
       

  By:   /s/ Anthony A. Massaro

     
 
  Its: Chairman, Chief Executive Officer
 
       

10



--------------------------------------------------------------------------------



 



LINCOLN ELECTRIC HOLDINGS, INC.
NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PLAN

(AS AMENDED, RESTATED AND RENAMED EFFECTIVE AS OF JANUARY 1, 2004)

TABLE OF CONTENTS

          Page
 
   
ARTICLE I. PURPOSE
  1
ARTICLE II. DEFINITIONS AND CONSTRUCTION
  1
Section 2.1. Definitions
  1
Section 2.2. Construction
  3
ARTICLE III. PARTICIPATION AND DEFERRALS
  3
Section 3.1. Eligibility and Participation
  3
Section 3.2. Amount of Deferral
  3
Section 3.3. Modification of Deferral Commitments
  4
ARTICLE IV. DIRECTORS’ ACCOUNTS
  4
Section 4.1. Establishment of Accounts
  4
Section 4.2. Crediting of Deferred Fees
  4
Section 4.3. Determination of Accounts
  4
Section 4.4. Adjustments to Accounts
  4
Section 4.5. Statement of Accounts
  5
Section 4.6. Vesting of Accounts
  5
ARTICLE V. FINANCING OF BENEFITS
  5
Section 5.1. Financing of Benefits
  5
Section 5.2. Security for Benefits
  5
Section 5.3. Deemed Investments
  5
Section 5.4. Change of Investment Request Election
  6
ARTICLE VI. DISTRIBUTION OF BENEFITS
  6
Section 6.1. Settlement Date
  6
Section 6.2. Amount to Be Distributed
  6
Section 6.3. In-Service Distribution
  7
Section 6.4. Form of Distribution
  7

-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

          Page
 
   
Section 6.5. Beneficiary Designation. As used in the Plan the term “Beneficiary”
means:
  8
Section 6.6. Facility of Payment
  8
Section 6.7. Special Distributions
  8
ARTICLE VII. ADMINISTRATION, AMENDMENT AND TERMINATION
  9
Section 7.1. Administration
  9
Section 7.2. Amendment, Termination and Withdrawal
  9
Section 7.3. Successors
  9
Section 7.4. Expenses
  9
ARTICLE VIII. MISCELLANEOUS
  9
Section 8.1. No Continuing Right as Director
  9
Section 8.2. Applicable Law
  10
Section 8.3. Interests Not Transferable
  10
Section 8.4. Severability
  10
Section 8.5. Withholding of Taxes
  10

-ii-

 